September 19, 1990



Honorable Benjamin Euresti, Jr.    Opinion No.   JM-1226
County Attorney
Cameron County Courthouse          Re:   Whether Mexican op-
974 E. Harrison Street             erators of motor vehicles
Brownsville, Texas 78520           used for commercial  pur-
                                   poses must obtain Texas
                                   driver's licenses
                                   (RQ-1975)

Dear Mr. Euresti:

     Your request concerns the state licensing requirements
that must be satisfied prior to driving commercial      motor
vehicles in Texas.    Two state statutes currently   regulate
the issuance and continuance of driver's      licenses whose
possession authorizes the holders to drive various motor
vehicles in Texas.    Those statutes are articles 6687b and
6687b-2, V.T.C.S.    Since your request focuses on article
668733, we first address your questions under that statute.

     Section 2(a) of article 668733 provides    that unless
expressly exempted by the act, no person may drive a motor
vehicle on a highway in Texas without    a driver's   license
issued in accordance with the act. You ask whether    section
3(e) of article   6687b exempts Mexican    commercial   truck
operators driving Mexican commercial vehicles in Texas from
the license requirements of the act.1 You also ask whether




     1. We assume for purposes of this opinion that the
Mexican commercial drivers are not Texas residents, but are
instead Mexican residents who are entitled to the benefit of
Mexican laws and treaties.    See Attorney General Opinion
JM-611 (1986) (concluding article 668733 exempts persons
holding valid driver's    licenses from other states      or
countries only if such persons are not Texas residents):
see also 37    T.A.C.  S 15.1(2)(defining   uresident@'  for
driver's licenses purposes as a person domiciled in Texas),
15.1(3) (classifying all others as "nonresidents").




                             P. 6507
Honorable Benjamin Euresti, Jr. - Page 2 (JM-1226)




an exemption under section 3(e) is dependent on a reciprocal
exemption by Mexico of commercial drivers licensed by Texas.

     Section 3(e) of the act exempts from the act's     license
requirements:

           Any nonresident who is at least eighteen
        (18) years of age and who has in his imme-
        diate possession a valid Class A or Class B
        driver's license or similar license issued to
        him by his home state shall not be required
        to secure such license under this Act, p~pz
        vided the state or country of his residence
        likewise recognizes such licenses issued by
        the State of Texas and exempts the holders
        thereof from securing such licenses from such
        foreign state or country. The purnose      of
        this section   is to extend full reciorocitv
        to citizens  of other states and      foreign
        countries which extend like privileges     to
        citizens of the State of Texas.     (Emphasis
        added.)

Possession of either a valid Class A or B license or a valid
Class C license, the other motor vehicle       license   issued
under the act, authorizes the use of motor vehicles based on
their weight ratings or passenger capacity and thus covers
vehicles used for both commercial and noncommercial reasons.
V.T.C.~;,;;t.,6687b, 5 4A(b)T(d): Be also i9, 5 1; V.T.C.S.
    .          f 2(a)-(b)  (cited provisions    read together
define "mot&    vehicle" for purposes    of article   66871, to
cover in general vehicles used for the transportation        of
persons or property by highway). Article 668731-2 also uses
a vehicle classification   system that is based     in part on
weight ratings or passenger    capacity.   Since you did not
present and we are not otherwise in possession of particular
facts describing the weight ratings, passenger capacity,     or
other characteristics   of the motor vehicles    in issue, we
cannot determine whether the licensing provisions of article
6687b or 668713-2 apply to them. Thus, we first assume that
the vehicles    are within    the scope of the        licensing
provisions of article 668733, and later for purposes of our
discussion of article 6687b-2, we assume that the vehicles




                              p. 6508
    Honorable Benjamin Euresti, Jr. - Page 3   (JM-1226)




    are within the reach of the licensing provisions of    article
    668733-2.2


         The predecessor of section 3(e), formerly codified   as
    section 3(4), exempted prior to 1947 only residents of other
    states who held chauffeur's licenses. Acts 1941, 47th Leg.,
    ch. 173, 5 3(4), at 247-48. In 1947 the legislature   passed
    House Bill 293 and extended the exemption in section 3(4) to
    residents of other states who held operator's or commercial
    operator's licenses and to other nonresidents who possessed
    operator‘s, chauffeur's, or commercial operator's   licenses
    or similar licenses  from their home governments   "provided
    the State or Country of . . , [their] residence     likewise
    recognizes such licenses issued by the State of Texas and
    exempts the holders thereof from securing such licenses from
    such foreign State or Country."   Acts 1947, 50th beg., ch.
    108, 5 1, at 171. The caption and the emergency clause show
    that the legislature    intended to extend reciprocity    to
    citizens of other states and foreign countries that extended
    a similar exemption to Texas residents. Ig, at 171-72.

         Soon after the passage of House Bill 293, this office
P   issued Attorney  General Opinion V-980 (1949), which held
    that this state could automatically suspend the driving pri-
    vileges of a nonresident holding an out-of-state license who
    was convicted of an offense under article 668733 and take
    custody of the nonresident's     out-of-state   license.   It
    stated that section 3(4) had extended Texas driving      pri-
    vileges to nonresidents only if they had in their immediate
    possession  an appropriate   out-of-state   license and     if
    reciprocity was "present between that State and this State
    as to recognition   of each State's     licenses."   Attorney
    General Opinion V-980 at 3.

         The 1983 amendments to article 6687b reclassified
    section 3(4) to section 3(e) and modified the language   of
    the 1947 amendment to reflect the change to alphabetical
    licenses covering vehicles based on their weight ratings or



         2. Our subsequent discussion   of article 668733-2 will
    show that the enactment of that article removed from the
    scope of the licensing provisions      of article   6687b a
    significant number of vehicles used for commercial purposes.
    That discussion will also show that the licensing   reguire-
    ments of article 6687b continue to apply to some commercial
    vehicles.
P




                                  p. 6509
Honorable Benjamin Euresti, Jr. - Page 4   (JM-1226)




passenger capacity.   w   Acts 1983, 68th Lag., ch. 345, g 2,
at 1797.

     Neither the provisions    of House Bill 293 nor the
current language of section 3(e) makes a distinction      for
purposes of the exemption between drivers of commercial   and
noncommercial vehicles.    Consequently, an exemption   under
section 3(e) is available to a nonresident      with   regard
to any motor vehicle    currently within the scope of the
licensing provisions of article 668713, including one used
for commercial purposes, but only if reciprocity is present
between Texas and the nonresident's home government      with
regard to similar driver's licenses and the nonresident   has
a valid   license  issued to him by his home government.
Furthermore, according   to the current as well as past
versions of the exemption, the nonresident must be 18 years
of age or older.

     Even assuming the Mexican drivers in issue are 18 years
or older and possess appropriate Mexican licenses, you have
not mentioned any reciprocal arrangement between Mexico    and
the United   States or    Texas with     regard to    licenses
authorizing   the use of motor vehicles       for   commercial
purposes or any Mexican legislation allowing licensed Texas
commercial drivers   to operate their vehicles     on Mexican
highways without obtaining local licenses. Mexico and the
United States, however, are signatories to a 1943 treaty
that covers the use of certain motor vehicles         in each
country. That treaty, the Convention       on the Regulation
of Inter-American   Automotive   Traffic    (hereinafter   the
Convention) was opened for signature at the Pan American
Union on December 15, 1943.      c. Bevans, 3      eaties and
ti
 t
America 1776-1949 at 865e(1969)     (contains reproduction  of
treaty) (hereinafter   l*Bevans'l); M         61 Stat. 1129:
T.I.A.S. NO. 1567 (also contains reproductions).

     The Convention   facilitates the movement     of    motor
vehicles among the American   republics by agreeing to the
acceptance  of each individual    republic's   licensing    of
vehicle operators and registration of vehicles and providing
for the recognition of international vehicle     certificates
and driver's licenses. Article II of the Convention defines
a motor vehicle 'aa any self-propelled vehicle    circulating
upon a public highway without the need of rails and used for
the transport of persons or merchandise."   3 Bevans at 866.
The term Wmerchandise" is not defined by the Convention,
although "highway" is defined "as any public way maintained
for and open to the use of the public for purposes          of
vehicular travel." &     The Convention does not expressly




                              D. 6510
    Honorable Benjamin Euresti, Jr. - Page 5   (JM-1226)




    refer to vehicles    used for commercial purposes.       See
    H. Kelly, m
    XVII Dep*t of State Bull. 1063, 1066-67 (1947) (ConventTo;l
    silent with regard to problem presented by trucks and buses;
    little expectation in 1940s of commercial vehicle    traffic
    developing over long distances).

         The United States signed the Convention on December 31,
    1943, and the Senate subsequently ratified    it during the
    summer of 1946. Upon deposit of the ratification on October
    29, 1946, the treaty became effective with regard to the
    United States. 3 Bevans at 865.

         Mexico ,signed the treaty on April 14, 1949, with reser-
    vations, ratified it on April 30, 1949, and deposited      its
    ratification on June 24, 1949. 3 Bevans at 875; Division of
    Law and Treaties,      Pan American Union,     uter-American
                                                    cations.    n
    ReDosits with ILxdanatorv Notea  98 (1954).  Mexico's   res$"
    vations to the treaty provide:

               1. The approval which the Government    of
            Mexico grants is limited to the passage    of
P           private vehicles which carry their owners,
            family, or friends and which are not used for
            purposes of profit, and

               2. Vehicles, destined for public   service.
            in carrying passengers    and freight, will
            continue to be subject to the dispositions of
            Mexican legislation.

    See U.S. Dep't of State, United States Treaty Developments
    (Dec. 1950) (updating T.I.A.S. No. 1567 since December   15,
    1943). We are unaware of any subsequent change or addition
    to the Convention.  We are also unaware of any United States
    opinion construing either the Convention or the reservations
    to the Convention  by Mexico.   The Convention  is still in
    force between the United States and Mexico. &8 U.S. Dep't
    of State, Treaties in Force: A List of Treaties and Other
          ational Aareement  of the United States   in Force on
    zm      1. 199Q at 286.'

         Given Mexico's reservations to the Convention, we con-
    clude that the Convention does not establish an arrangement
    between Mexico  and the United States for the reciprocal




                                  p. 6511
Honorable Benjamin Euresti, Jr. - Page 6   (JM-1226)




recognition of commercial    driver's licenses.3   Since   you
have not mentioned and we have not been able to locate any
other arrangement between the two countries with regard to
reciprocal recognition   of commercial  driver's licenses   or
any Mexican legislation,   we conclude that an exemption    is
not currently available under section 3(e) of article    6687b
to Mexican operators who use commercial motor vehicles    that
are within the scope of the licensing provisions of article
668733.

     We next address your questions under the new Texas
Commercial Driver's License Act,  article 6687b-2, V.T.C.S.
Article 668713-2 was added by House Bill 1935 of the 71st
Legislative Session, which also amended various   provisions
of article 668733 to reflect the new act. Acts 1989, 71st
Leg., ch. 236,   55 1, 3-8, at 1086-1100. Article    668733-2
generally became effective April 1, 1990, the date on which
the amendments to article 6687b took effect.4

     Article 6687b-2 regulates the issuance and continuance
of driver's licenses for the use of certain commercial motor
vehicles.  Licenses  issued under article 6687b-2 are de-
scribed as commercial    driver's  licenses and    authorize
individuals to drive various   classes of commercial   motor



     3. Texas has had in effect since 1976 regulations
providing that the reciprocal privileges    described in the
1943 Convention   are limited to private vehicles.    g&g 37
T.A.C. 8 15.91 (a)-(b), (d)(2) (all commercial buses, trucks
and trailers are excluded).   Since treaties entered into by
the United States are the supreme law of the land, we base
our conclusion not on these regulations but on the 1943 Con-
vention as signed with reservations by Mexico.      w     U.S.
Const. art. VI, cl. 2: see also Bidalao Countv Anoraisal
mat     .   af r N.V,, 756 S.W.2d 754, 756 (Tex. Civ. App.   -
Corp;svChristT 1988    no writ) (state law in conflict with
United States treaties are invalid to the extent of the
conflict).

     4. We address your questions under article       6687b-2
solely with regard to Mexican operators of commercial   motor
vehicles and in light of the 1943 Convention        and the
reservations to that treaty filed by Mexico.      Since the
United States may have different arrangements    with other
countries concerning automotive traffic, we do not address
the application  of article 6687b-2 to residents of those
other countries.




                              p. 6512
      Honorable Benjamin Euresti, Jr. - Page 7   (JM-1226)




      vehicles.  V.T.C.S. art. 6687b-2, Sf 3(3), 21. Section 3(6)
      of the act defines %ommercial motor vehicle" for- purposes
      of article 6687b-2 as:

              [A] motor vehicle or combination of motor
              vehicles  used to transport passengers or
              property if the motor vehicle:

                  (A) has a gross combination weight rating
              of 26,001 or more pounds inclusive of a towed
              unit with a gross vehicle weight rating of
              more than 10,000 pounds;

                 (B) has a gross vehicle weight rating       of
              26,001 or more pounds:

                  (C) is designed to transport 16 or     more
              passengers, including the driver: or

                  (D) is transporting  hazardous  materials
              and is required to be placarded in accordance
              with 49 C.F.R. Part 172, Subpart F.

rc-   Section 21(b) of article 668733-2, which took effect April 1,
      1990, authorizes   the   issuance of commercial      driver's
      licenses with Class A, B, and C classifications encompassing
      vehicles classified according to weight rating and passenger
      capacity. Se- also V.T.C.S. art. 6687b-2, 8 3(6).
           The weight ratings and passenger capacity criteria used
      in sections 3(6) and 21(b) of article 6687b-2 are similar to
      the ratings and capacity criteria used in section 4A of
      article 6687b. m    V.T.C.S.  art. 6687b, S 4(9)    (resolving
      the overlap between the two statutes).  On or after the date
      the Department of Public Safety (hereinafter the department)
      begins   issuance of commercial driver's     licenses    under
      article 6687b-2, the department may not issue to drivers
      Class A or B licenses under article 66871, unless the drivers
      first provide sworn affidavits   stating that the vehicles
      that they will thereafter drive, requiring     article   668713
      Class A or Class B driver's licenses, are exempted from the
      definition of commercial motor vehicle in article     6687b-2.
      2L     We understand that the department    intends to begin




                                    p. 6513
Honorable Benjamin Euresti, Jr. - Page 8 (JM-1226)




issuing commercial   driver's licenses   within the   next   few
months.5

     Section 11(a) of article 6687b-2 provides     that the
department may not generally   issue a commercial   driver's
license to a person unless Texas is the person's state of
domicile.6  Section 3(28) defines   "state of domicilen   as
"the state where a person has the person*8 true, fixed, and
permanent home and principal   residence  and to which the
person intends to return whenever   absent."  Section  3(27)
defines %tate*   as a state of the United States or the
District of Columbia.    Thus, foreign countries    are not
included within the term 10state.W

     Section 17 of article 668713-2, however,        gives the
department discretionary authority to issue nonresident com-
mercial driver's licenses.  "Nonresident commercial driver's
licensesH are %ommercial driver's licenses~@ for purposes of
article 6687b-2 that are issued by a state to a resident     of
a foreign jurisdiction.  See V.T.C.S. art. 668713-2,   8 3(23);
S
tyi~;y~d.L   S 3(3) (defining "commercial driver's     license"
            any license that authorizes the operation        of




     5. Until then department    begins  issuing commercial
driver's licenses, an article 6687b license that is renewed
which permits the driving of a commercial motor vehicle    as
described in article 6687b-2 continues in effect until the
earlier of April 1, 1992, or the date on which the license
expires or is suspended, revoked, or cancelled.    April   1,
1992 is the effective date of the prohibition in section    9
of article 668733-2 that provides a person may not drive a
commercial motor vehicle covered by the new act without
possession of a valid commercial driver#s    license.    Acts
1989, 71st Leg., ch. 236, 5 12, at 1101. L    5 12(b).
     6. The purpose of article 668733-2 is to implement the
federal Commercial Motor Vehicle     Safety Act of 1986, 49
U.S.C. app. 58 2701-16. V.T.C.S.    art. 6687b-2, 8 2.    Both
the federal act and the state act contemplate that a person
operating a commercial motor vehicle will have only one
license. See. e.a,, 49 U.S.C. app. 5 2701; V.T.C.S.       art.
668713-2, 5 4;   see also 49    C.F.R.    5 383.21.    Section
2708(a) (14) of the federal act requires that a state permit
a qualified   driver holding a commercial motor vehicle
license from another state to operate commercial         motor
vehicles within its boundaries.




                              p. 6514
    Honorable Benjamin Euresti, Jr. - Page 9    (JM-1226)




    commercial motor vehicles issued in accordance with     article
    668733-2).

         Section 17, which took effect April 1, 1990, provides
    that the department      may   issue nonresident     commercial
    driver's licenses to residents of a foreign jurisdiction "if
    the United States Secretary of Transportation has determined
    that the commercial   motor vehicle     testing and licensing
    standards in the foreign jurisdiction        do not meet the
    standards established in 49 C.F.R. Part 383."7 A "foreign
    jurisdiction" is a ujurisdiction other than a state of the
    United States." V.T.C.S. art. 6687b-2, 5 3(18); see also 37
    T.A.C. 8 16.41 (describing Mexico as a foreign jurisdiction
    for purposes    of article     6687b-2 and stating that        a
    nonresident   must satisfy certain requirements).         Before
    issuing such a license, the department      must ascertain   the
    practical   capacity  of discontinuing       the license     and
    disqualifying   the  person     "with the     same   conditions
    applicable to a commercial     driver's   license issued to a
    resident of this state."     V.T.C.S. art. 6687b-2, 5 17.     We
    are informed that the department intends to begin        issuing
    nonresident commercial driver's licenses at the same time as
    resident commercial driver's licenses.

         The language used in section 17 suggests that the
    department may not issue nonresident    commercial  driver's
    licenses unless the federal government has issued a formal
    determination that a foreign jurisdiction's standards do not
    satisfy federal requirements.  However, a review of all the
    provisions of'the .act reveal that the legislature  intended
    that a nonresident obtain a nonresident commercial  driver's
    license unless the testing and licensing   standards of the
    nonresident's jurisdiction  had been found satisfactory   by
    the federal government.  &8   V.T.C.S. art. 668733-2, 5 9(a)
    (a person may not drive a commercial motor vehicle unless he
    possesses a valid commercial driver's license): &    5 31(a)
    (mandatory recognition  by Texas of certain out-of-state



         7. Federal regulations,   which take effect April    1,
    1992, require a commercial motor vehicle operator domiciled
    in a foreign jurisdiction to obtain a nonresident commercial
    driver's  license from a state that complies with the
    applicable federal standards if the Department    of Trans-
    portation has determined that the jurisdiction does not have
    testing  and licensing   standards  in accordance   with or
    similar to the. applicable federal regulations.   49 C.F.R.
    S 383.23(b).
r




                                   p. 6515
Honorable Benjamin Euresti, Jr. - Page 10 (JM-1226)




licenses upon recognition by federal government of issuer's
standards).   Unless Texas can issue nonresident    commercial
driver's licenses pending a determination of satisfactory
standards by the federal government, nonresident     operators
of commercial motor vehicles may be placed in the difficult
position of needing commercial    driver's licenses without   a
means for acquiring such licenses. Given the importance      of
commercial traffic along Texas borders, it is doubtful      the
legislature intended to place nonresident operators in such
a position.   Thus, we construe section 17 as authorizing the
issuance of nonresident commercial driver's licenses unless
the federal government has determined that the standards     of
the nonresident*8    jurisdiction   meet applicable    federal
requirements.

     Section 31(a) of article 6687b-2, also effective   April
1, 1990, establishes two bases for reciprocal recognition of
licenses obtained outside Texas. First, a person may drive
a commercial   motor vehicle in Texas if he has a valid
commercial driver's license or commercial driver   learner's
permit issued by    another state in accordance    with the
applicable federal standards.    Since section 3(3) defines
commercial   driver's   licenses   as licenses   issued    in
accordance with article    668713-2, the phrase as used    in
section   31(a) obviously   refers to commercial    driver's
licenses as defined in and issued under other states' laws.

     The federal Commercial Motor Vehicle Safety Act of 1986
anticipates that all of the states will eventually have   in
effect statutes    similar to    article   6687b-2 and  will
recognize   commercial  driver's  licenses   issued by other
states.   49 U.S.C. app. 5 2708. Federal regulations adopted
under the federal act also anticipate that all states will
recognize   commercial  drivers8  licenses   issued by other
states. 49 C.F.R. 8 383.73(h).

     For two reasons, we believe      it is appropriate    to
interpret section 31(a) in light of the provisions of the
federal act and regulations.  First, such an interpretation
effectuates the single license requirement of the state and
federal commercial driver's  licenses acts.   &g 49 U.S.C.
app. 5 2701: V.T.C.S.  art. 6687b-2, 5 4(a). Second,     that
interpretation enhances the effectiveness of the nationwide
information system that the federal act establishes       for
purposes of tracking  the driving record of all commercial
drivers. See. e-a,, 49 U.S.C. app. 5 2706       (computerized
system for licensing and disqualification     of commercial
drivers based on possession  of single licenses).   Thus, we
conclude that if a Mexican operator of a commercial     motor     -\
vehicle as defined in article 6687b-2 obtains a nonresident



                              P. 6516
.

    Honorable Benjamin Euresti, Jr. - Page 11 (JM-1226)




    commercial driver's license from another state, that license
    is entitled to recognition    in Texas in accordance    with
    section 31(a), and that operator is not required to obtain a
    Texas nonresident commercial driver's license.

         Section 31(a) also provides #at    a person may drive a
    commercial motor vehicle as defined by article 6687b-2 in
    Texas if that person has a valid commercial driver's license
    issued by a foreign jurisdiction for which the United States
    Department of Transportation has made a determination     that
    the jurisdiction's testing and licensing standards     satisfy
    certain federal requirements. 8 While we have confirmed that
    the federal    government   has   determined  that    Canada's
    standards satisfy the applicable requirements,     we are not
    aware of such a determination with regard to Mexico*8    stan-
    dards. m    49 C.F.R. 5 383.23(b) n.1 (effective December
    29, 1988, certain Canadian licenses accepted       instead of
    nonresident commercial   licenses in accordance with single
    license requirement); see also 53 Fed. Reg. 27634 (July 21,
    1988) (Mexican standards undergoing analysis).

         Until the federal government makes a determination that
    the testing and licensing standards of Mexico satisfy the
    applicable federal requirements, a Mexican operator     of a
    commercial motor vehicle as defined in article 6687b-2 must
    obtain a driver's license as required by state law.     Prior
    to the    department's   issuance    of commercial   driver's
    licenses,   including    'nonresident   commercial   driver's
    licenses, a Mexican resident may operate a commercial   motor
    vehicle as defined   in article 6687b-2 if he has either a



         8. According to section 31(a) the following conditions
    must also be satisfied:

           (1) the person's license or permit [issued by the
       foreign jurisdiction] is appropriate for the class of
       vehicle being driven and is not suspended, revoked, or
       canceled;

          (2) the person   is not     disqualified from   driving
       a commercial motor vehicle     or subject to an    out-of-
       service order: and

          (3) the person has not been         domiciled   in   this
       state for more than 30 days.




                                    p. 6517
Honorable Benjamin Euresti, Jr. - Page 12 (JM-1226)




license appropriate for the class of vehicle being driven
that is issued in accordance with article       6687b or a
nonresident commercial  driver's license issued by another
state that is entitled to recognition in Texas in accordance
with section 31(a). After the date on which the department
begins issuance of nonresident commercial driver's licenses,
a Mexican operator of a vehicle within the scope of article
668713-2 must possess    either a nonresident     commercial
driver's license issued by Texas or one issued by another
state that is entitled to recognition     in Texas.    If a
Mexican operator of commercial motor vehicles as defined   in
article 6687b-2 acquires   a license under article     6687b
before the department     begins  issuance of    nonresident
commercial driver's licenses, he may continue to use that
license until  it expires or is suspended,      revoked,  or
cancelled.

                       SUMMARY
           Absent a reciprocal   arrangement  between
        Mexico and Texas or the United States for the
        recognition of commercial driver's   licenses
        or any Mexican legislation allowing  licensed
        Texas commercial  drivers to operate their
        vehicles  on Mexican highways without     ob-
        taining local licenses, an exemption    under
        section 3(e) of article  6687b is not avail-
        able from that act's licensing provisions for
        Mexican operators  of motor vehicles   within
        the scope of article 6687b that are used for
        commercial purposes.  Thus, Mexican operators
        of such vehicles must obtain licenses      in
        accordance with article 6687b.

           Until the federal government       determines
        that Mexico*8 testing and licensing standards
        satisfy applicable    federal requirements,    a
        Mexican  operator of      a commercial     motor
        vehicle  within the      scope of the      Texas
        Commercial   Driver's License Act, V.T.C.S.
        article 6687b-2, must obtain a Texas driver's
        license as required by state law. Until the
        Department of Public Safety begins      issuance
        of nonresident   commercial driver's    licenses
        under article    6687b-2, such an       operator
        should obtain a license appropriate for the
        class of vehicles being driven that is issued
        in accordance    with    article  6687b or
        nonresident    commercial    driver's    licensz        -,
        issued by another state that is entitled      to




                              p. 6518
    Honorable Benjamin Euresti, Jr. - Page 13 (JM-1226)




            recognition   in Texas in accordance        With
            section 31(a) of article 6687b-2. After the
            date on which the department begins    issuance
            of nonresident commercial driver?8    licenses,
            such an operator must possess        either
            nonresident    commercial   driver's    licenst
            issued by Texas or by another state that is
            entitled to recognition   in Texas.    However,
            if a Mexican operator acquires a license
            under article 6687b before that date, he may
            continue to use that license until it expires
            or is suspended, revoked, or cancelled.




                                         JIM     MATTOX
                                         Attorney General of Texas

    MARYKELLER
    First Assistant Attorney General

P   LOU MCCREARY
    Executive Assistant Attorney General

    JUDGE ZOLLIE STKAKLEY
    Special Assistant Attorney General

    RENKA HICKS
    Special Assistant Attorney General

    RICK GILPIN
    Chairman, Opinion Committee

    Prepared by Celeste A. Baker
    Assistant Attorney General




                                   p. 6519